Filing Date: 10/25/2019
Claimed Foreign Priority Date: 11/09/2018 (JP 2018-211558)
Applicant: Hioka
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 03/16/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 03/16/2021, responding to the Office action mailed on 12/16/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-8.

Response to Amendment

Applicant’s amendments to Claims have overcome the rejections under 35 U.S.C. 112 previously set forth in the Non-Final Office action mailed on 12/16/2020. 
 
EXAMINER’S AMENDMENT


This application is in condition for allowance, except for the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:




Replace the title with -- Semiconductor Device Having a Vertical Hall Element with a Buried Layer--. 

Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a semiconductor device comprising a buried layer of the second conductivity type formed between the semiconductor substrate and the semiconductor layer, and having an impurity concentration higher than the impurity concentration of the semiconductor layer and lower than the impurity concentration of the impurity diffusion layer.
Examiner’s note: The closest prior art, Hioka et al. (US2018/0159025, Figs. 1 and 2) shows most aspects of the instant invention, including a semiconductor device, comprising:
- a semiconductor substrate of a first conductivity type (e.g., semiconductor substrate 10 of P-type)
- a vertical Hall element (e.g., vertical Hall element 100) formed on the semiconductor substrate, the vertical Hall element comprising: 
a semiconductor layer of a second conductivity type provided above the semiconductor substrate (e.g., N-type semiconductor layer 20)
an impurity diffusion layer of the second conductivity type formed in an upper portion of the semiconductor layer (e.g., N-type impurity diffusion layer 30) and having a concentration higher than a concentration of the semiconductor layer (see, Fig. 1B: impurity concentration vs. depth plot)
a plurality of electrodes (e.g., high concentration N-type electrodes 51-55) formed on a surface of the impurity diffusion layer, arrayed in a straight line, and each formed from an impurity region of the second conductivity type, the impurity region having a concentration higher than the concentration of the impurity diffusion layer
a plurality of electrode isolation diffusion layers (e.g., P-type electrode isolation diffusion layers 61-64) of the first conductivity type each formed between two adjacent electrodes, to isolate the plurality of electrodes from one another.
Furthermore, references in the same field of endeavor, such as Hioka (US2018/0203078), Oohira (US2005/0230770), Suzuki (US2016/0146906), or Oohira e.g., pushing the current conduction deeper into the magnetic field sensing region by lowering the resistivity of the bottom portion of said sensing region, thus improving the magnetic sensitivity of the Hall device.
However, none of the references, alone or in combination, teach having the impurity concentrations of the buried layer, the impurity diffusion layer, and the semiconductor layer selected such that: the buried layer has an impurity concentration higher than the impurity concentration of the semiconductor layer and lower than the impurity concentration of the impurity diffusion layer, as claimed.
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814